AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                       DIANNA CURRY                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:14-CV-0336-TOR
                                                                     )
                                                                     )
           TRI-STATE MEMORIAL HOSPITAL,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

✔
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)                Tri-State Memorial
Hospital                                  recover costs from the plaintiff (name)   Diana Curry
                                                  .
’ other:




This action was (check one):
✔
’ tried by a jury with Judge                 Thomas O. Rice                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

’ decided by Judge




Date: October 5, 2018                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
